      Case 5:18-cv-00187-TBR Document 1 Filed 12/04/18 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

                                   (FILED ELECTRONICALLY)


                  5:18-cv-187-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.

AMANDA MARTIN                                                                    DEFENDANTS
MATTHEW T. MANN, Spouse of
 AMANDA MARTIN
102 Allen Circle
Cadiz, Kentucky 42211


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on March

20, 2014 by Defendant Amanda Martin (“the Borrower”). The principal amount of the Note was

$90,980.00, bearing interest at the rate of 4.0 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

         4.     The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

March 25, 2014, in Mortgage Book 317, Page 435, in the Office of the Clerk of Trigg County,
   Case 5:18-cv-00187-TBR Document 1 Filed 12/04/18 Page 2 of 4 PageID #: 2




Kentucky. Through the Mortgage, the Borrower, then unmarried, granted RHS a first mortgage

lien against the real property including all improvements, fixtures and appurtenances thereto at

102 Allen Circle, Cadiz, Trigg County, Kentucky (the “Property”) and described in more detail

in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by reference

as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

        7.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

        8.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

        9.      The unpaid principal balance on the Note is $89,415.12 with accrued interest of

$3,713.82 through August 3, 2018 with a total subsidy granted of $2,555.28, late charges in the

amount of $51.78, and fees assessed of $1,382.36, for a total unpaid balance of $97,118.36 as of

August 3, 2018. Interest is accruing on the unpaid principal balance at the rate of $9.9496 per

day after August 3, 2018.


                                                 2
   Case 5:18-cv-00187-TBR Document 1 Filed 12/04/18 Page 3 of 4 PageID #: 3




       10.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       11.     The defendant Matthew T. Mann is joined as a defendant in this action in order

to afford him the opportunity to come forth and assert any spousal right, claim or interest he may

have in the Property, by virtue of his status as the spouse of the Borrower. Said spousal interest

is junior in rank and subordinate in priority to the first Mortgage lien on the Property in favor of

RHS. RHS is entitled to a foreclosure sale of the Property free and clear of any interest therein

or claim thereon in favor of said defendant, and the plaintiff calls upon him to come forth and

assert his interest in or claim upon the Property, and offer proof thereof, or be forever barred.

       12.     The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

Pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal interest in land sold

in good faith after marriage to satisfy an encumbrance created before marriage or to satisfy a lien

for the purchase money.

       13.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      Judgment against the interests of the Borrower in the Property in the principal

amount of $89,415.12, plus $3,713.82 interest as of August 3, 2018, and $2,555.28 for

reimbursement of interest credits, late charges in the amount of $51.78, and fees assessed of

$1,382.36, for a total unpaid balance due of $97,118.36 as of August 3, 2018, with interest

accruing at the daily rate of $9.9496 from August 3, 2018, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;


                                                  3
   Case 5:18-cv-00187-TBR Document 1 Filed 12/04/18 Page 4 of 4 PageID #: 4




        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.


                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney


                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov


                                                    4
       Case 5:18-cv-00187-TBR Document 1-1 Filed 12/04/18 Page 1 of 3 PageID #: 5



 A3/ZLl2AL4           13:53              278?513518                             USDA RD MAYFIELD               K/                             PAGE L4/43



 Form RD   tg(l-16                                                                                                           FonnApprcvcd
 (Rev.7-08)                                                                                                                  OME No. 0575{172
                                                      U;IIIED 8TATE18 OEPAKITIEiIT OF ACRIOULN'RE
                                                                 HURAL 1IOU8I}IG SER',EE


                                                                PROUISSORYiIOTE
  TypeofLoan sEcrror so2                                                                                                    gATISFIED

                                                                                                      Thb_                dey   ot
      LornNo.                                                                                         Unitsd   Sffir      ofAmerlca
                                                                                                      Fr- -
  Datc: o:/ro                             ZO   J!_                                                    THl:_
                                                                                                                                     -,20       -
                                                                                                      USDA, Runl Houaing SeMcar
  102 AUetr ClreLe
               -
  Crdiz
  CrdLz                                                            TriglE                       Erj
                       (Cny or ToBrr)                                       G@--------fffi)-
 BoRROl,\lER's PROMISE TO PAY. !n elurn br e loan thal I he\r. received, I promise to pqp b the ordar of the Unltad
 Siatss of Amerlca, ecffng lhrough th. Rural l'louslng 6erylce (rnd tE suocegon) ("Gove,mnrnl') I qn. sta - oo
 (this amount ir callsd "pincipal"), pluE intartct.
 INTEREST. lntqect will ba charged on the unpald prlncFal untll the tull amount of lhc pltnctprt her be€n p.id. t wi[ pay
 lr[er€rl at e yenrly ralr of     I         otr. The intareet
                                                              rate rrgulred by thig ecfion ir'tre rate I wlljpay bAh 6afLre
 and alter any dedbult dEgorlbad bclor.
  PAYMENTS. I agree tic pey prlfidpal and intaest usirE one qf two alEmatirroe lncllcatsd bclour

     l. Prirripal and interet paymanE shEll be temporarily dsfeneo. Ths intereat accrued to
  lhall be added h the fincipel. The ngrv principal and lgbr aaarued intereat lhtll b. payable h                             396      rrgulsr emortized
  inttsllments on tfie    d* indicatad in tho bol( balor/. I suthortre th€ GtovErnrr.nt to enter ihe amqrnil ol such nan prlrclpal
  h€ra:    S            ., .. *. and lha a,munl of such ttgruLr inltel}notrts in &e box bclonwficn ruch amounts h*u baan
  determined. I agrbe to pay pdncipal and lntemst In lnstallmsnh er lndicatcd in the bot belor.

    ll. Prynrcnts rhall not b€ defened. I agrue             b   pay prhdpal and inierEct   in         1   e6
                                                                                                               -.   -   inslallmcntg as lndlcated in
 the boxb€low.
  I will pry pdncipal and interat by mekhg e ptymcnl wcry mon$.
  I will msk6 my monthly payment on the-lgttr- day qf each mon0r brglnnlnl                      on ..
                                                                                                    Ap-rLt                 z0
                                                                                                                     , ,39.!Lgnd
  continuing lbr              monthe. I tilill md(e th€*e paymen& every rhonth unlil I hryE paid ell qf thc principal and lnErlsl
  rnd eny othir-19E-
                  eherges d.scrlbad b€hr that I may owc undcr thls not6. W monthly peyminB veill be rypli€d ts intemit
  brrfurupdncipal.       lfon     r{arch zo,- ,3Sl!Z,l still qi,sanuuntounderfiisnota, lwlll peythos.emount}lnfull on
  thal date, which is called tfis "maturlty date.'
  try moilhly peyrllcflt ti,il h.8 41,4-J"{                  lwlll mrllc my mon$ly paFhcn( at
  tr6tlad 6n ffi !r{ 1,1ina .dtiF-ril*trl'                                    or r dllhrcnt Clcc lf ruquhd by tlr. Govamrnent


  PRINCIPAL AWANGES. lf lhc rntm prindpal emount of the ban lc not rdvenc€d at th6 tim€ d loan dosing, the
  unadvanccd bahnce of he ]oan wlll be rdvenoetl Et rvu flquE3t plwidad the Gmmmenl agraas b the aduansu. The
  Goremmenl must maka fie Edvsnca provided &e advsnce is reques-ied fur cn aulhorluad puDort. lnlanrt thall
  aocruc on tho amount of e€sh adance beginning on lha dete d thc atlvence 13 thoton ln the Record of Adrrsnee
  brlo ,, t authorue the GorEmment lo antsr thr ilnounl end dete of tha ad\,ence as shorvn in thc Rocod of Advanoea
  belour,, I authoriz; the Gorcmmcnt to antcr thc anroum and date of suctr adyance on fie R€cotd dAchrsncer.


  HOUSIHG ACT OF 1949. Thie prcmissory note ls madc pursuanl lo ffilB V of the Housing Ac1 qf f 949. lt ir fortrc lype
  of loan hdicated in the ''lype of Loen' block at the top of this nota. Thie note shall ba subiect to the prusent regulationr
  of lha Go/amment and to ilr firture ragulrtlons not lnconsiBtent wlth ths 6r(p'Eis Ewldon? dthis nots.

fucualinghti.&rerllo*Itrdldr0*/l*f of l99ll, mfarmr rctwtltldtorryt*rt! reolhsli|ltaf in&rfi.tiolr Enb!, itd@16rvdH OlvlE eo,|u.ol
nmbtr' rtra vrtld OndB oott l retrb.r'k thh ir&rner ccllcdon b 0t?t-0tfl, Itr dm Equtd to cenplao thb ffintlti'od coll.rtitrr b odin&d t
lrrlEgE l, nirlr(t!prr rupora, hclttdtqf*fim frrrvlurfrt* fililrt*rhr.lalaltt !{rdrdr*.hirrwE* frttrltr* md m.iilainiq6c &frnd!d, ud
complodm md    rcr{r{ritrrlr ooflcctin   of inlbrmltlort

                                                                            1




                                                                     gxl{t8tr,,4,,
   Case 5:18-cv-00187-TBR Document 1-1 Filed 12/04/18 Page 2 of 3 PageID #: 6



A3/2L/28L4          l-3:53   2782513596                             USDA RD MAYFIELD KY                               PAGE 15/43


                                                                                                    Aocounts    *Jf
LATE CHARGE$. ll thc Govumment hae not reociwd thr tufi amount ol .ny monthly peym.r* hy thr end of-Jl-dayc
after the dele it ie due, I will pay a late drarge. Tha amount of the clu6e willbe-------l__       peraont cl rry orerdue
pryln.nt of finciprl rnd lntf..t, I wlll pry thlr ch.rg. prcmptly, bul only oncc br orctr f*C pryment

BORROT EFIS RlGl{T TO PREPAY. I har6 the righl to make paymanb d principal at any fme bebrc they are due.
A paymer* of pdncipal only is knourn es a'?rcpaym.nt." Wrsn I mal(s a prupaynEnt, I willtellthe Govemment in
wrilhg tiat I Em flaking a prEpaymont.

I mey meke a full pmpaymffit of peilLl pEprym.nt withorJt paylno .ny prepeytflent chaf!3. The clov.mrmnt will use
slf of ilry prepeymenb t6 reduca th6 arnount of principalthat I oslt undet thh Nc*c. lf I make a padial prepayment, thora
will bs no change. In tha due datE or in the emount of nry mnthty paymnnt unle* ttr Gowmmrnt            rgnrr in wrhing to
thote changes. Prepaymcnte will be applhd to my loan ln acordane wlth tie Go€mmenl'r cgulatlons and
aacoun{ing prmadures ln efiect on the date ol eceid of ilre paymenl

ASSIGNMENT OF NOTE. I underttand and agrcc tha thc Go\r.ffifiart mey at any tkrte aedgn ihis rcte wlthout my
conscnl. ll tha Gorcmment essEnr thc notc I will mrkc Ery pfyfllGnte b ule ffirlgn6c ottha notc and In iuch casa
the brm "Govgrntn€nt'will mean the aaslgnae.

CREDIT ELSEVIIFIERE CERTIFIGATION. I cartlff to lhe Gonmmont &8t I em unable b obteln suftclant cr€dn
hom olher sourses at rEasonable rates end l,ema for tha purpoiat forwhich lhe Gorrumment h giving me this loqn

usE cERTlFlcATloN. I cerlify  to th€ Gor€mrne,nt that the turlda ! am borufling fioffi the Gowilmanl will only ba
usad fur purpoaer authorhed by the Govemmeot,

LEASE OR SALE OF PROPERW. lf tho property construc{ed, imprEv.d, purchased, or nfinanoed with thb loan iE (1)
leagrd or renEd willr an optbn to pumfiace, (2) based or rcnied wilhout opl'on to purclrare for g yeat! or bngcr, or (3)
ls sold or tlth ls olhorwlse convsued, w,untafily or inwlunterily. the GqremBrant may al ltc opfion declap the cnfire
nmeining unpaid bahnc. ofth.lofi immrdiatrly duo gnrl pey$L. f ttis happens, lwillhava to immediddy pay off
tfie enliru loan.

REQUIREMENT TO REFIi.IANCE YVITH PRMATE CREbF. I agro3 to p.rlodlc.lu prc rld. thr gsv.mm.nt $rlth
inforrnatlon ihc Gorcmrant rwuailr about my f,naciat riturtlon. ll tha Gorommmt d*lrmln.s tH I can gel e ban
fom a reaponoible ooopcrati\re or pfiata cmdlt tourca, auch ae a bank or a crcdil uflion, d mauonable rates and termr
fur similar purporeo a6 thi6 loan, al the Gdrlarornenfa rcquert, I will apply for ald accept a hm in e rufiiclcnt rmotlntto
pay thlr nob ln full. Thls rrqulmnrnt doar not rpply to erry coelgnerwho Jgncd lhlr notr puruuant to ccctlon 502 of the
Hourine A€t of 1949 to ffmp.ntet. hr my lad< d repaymcnt ability.
SUBSIDY REPAYMENT AGREEMENT, I agree to fiB rcpiymsnt (nceptuE) of subcidy granted in the                   bm   of
prynunt ilii$inca undar thc Goremment's rcguhtionr.

CREDIT SrrLE TO NONPROGRAM BORROWER. Thc ptovisions ol frtc paragraphr endtlad "Crcdit Elacwfiero
Certificaiionn and "ReguitErno|t lo Reflnrnco wiltr Pliveto G(filr do not sply if lhi3 lo6n is da*lfed as a
nonpmglem l€n puEuenl to 3€cilon 5u 0f th€ Housing Act cf 1949.

DEFAULT. lf I do not prl/ tho full *rount sf 6rch monthly prymrnt on ths dete it it due , I wltl be in deEult. lf I am in
ddault thc Govammont may !€nd mc a wr'rtten nciioe telling me that if I do not pay tha owr{ua rmouil by a cflUln dda,
&e GoyEmment n'tay rcquire me to immedlatety pay tfie full amount of the unpald princlpal all the inErcrtthat I ore, and
any t'ta chetgee. Intellct will continu. to accrua on past due pdncipal and InErcsL Evon il, d i time u,tl€n I am in
default, tha Govsmmant docr not requic nr6 to pay lminadhtely It dtcctblrl in tha prEc.dirtg ssrdence, tho Govemment
will sllll have the fuht to do so if I bm in default at a lffi der-. lf tha Govemment hr3 nquin*l me to ammcdiately pay h
full ar dcecribcd abovq the Govgmmtnt will have lha rfuht trc bc paid badt by mc for all of ltc cortr end .rp.n$s in
enforcirp thic prornlesory nde b lhc .denl not prohibited by epplicabl. h!ir, Those s,eansas inobda, for erample,
r€oron{ble att6m€y't fe€s.
      Case 5:18-cv-00187-TBR Document 1-1 Filed 12/04/18 Page 3 of 3 PageID #: 7



8312L/2AL4         13:53     278251.3596                           USDA RD iYIAYFIELD KV                               PAGE   1,E/43



                                                                                                     tqcourrt   fI
NOTICES. Unlarr appl,crbb lsr equires r difreront nurhod, sny ndic€ thrt must be ghren to me und6r thh nota will be
given by ddiveting lt or by mailing it by fiect clas8 mall to me si tha prop.rty addreaa listed abow orat a diff.ilnt .ddruBs if
I girlc tttq Gonmmmt r notlca d my dlffurcnt addruss, Any notlca lhlt muet ba ghrcn b thc Govgfllmont wilt ba giwn by
mellltE lt by irut ds€ mdl h tio Goremment at qS[[ nt"el      tt rf
 -,Dort Of f"ifl1-Bnr 6{ft1ilc,, ,Et ?,q'1 q.-gp (1r f,6 -
                                     -                         *,.      . , 0r ata dltfatntaddrcra lt lam glven e notlcc of lhat
difrr.nt rddr.rE.

OEL|GAIONS oF PEREONS UNOER THlg NOTE. lf moro than one p6non €bm thil note, aech paraon ie fully and
perronally obligabd b ko+ dl of he prcmiss rtads in ttk n&, irrcluding the promi* to pry the tull arnount ored.
Any pgruon who lr a gtnnntor, lurtty. or cndoner of this nole [r alsa obllgeted to do thrs€ lhings. The Gwemmeirl
may enEree its tlghts under this nota agnlnrt aadr penon lMMdually or agelnst all of ur togeths. ThE nrrem that any
one of ur may ba ruquked to pay all of the affiourltc ancd under lhlt n6ts. Tte bm "Bortroursr' chail r€iler to eech
perton signing thb nob.

WAI\,ERS. I and any other percon who hs obfig€tiotls undef tllit nde s,rliv€ tlre figlrb of pme.ntffiefit and notlce of
dishonor. 'Pnraentnanl' means tha right to r€qulrc ths Govamment to demand paymant of amounts due, "ltlotice of
dlrhonof' m.eru tha rEht to r.quiil tha Gorcrnnront b glvr notlc. lo othcr pcBonr that arnountg du€ hrve not bcen pai4

  ARl{lilG' Falluru b lUny dbcloe. accrrtc rnd truthful fnenclel lnlFmeilon ln connrcdon wlth my lorn
lrt
appllcatlon may nruh ln tfrs trrnlnatlon oil program anlrtance ourrently bclrrg rroilvd. eld tht drnhl of
fututu fcdaal erdrtanca under the Dcpafimrnt ol Agtlculhrrc'c Dcbrrmoilt rrguleilonr, 7 C-F.R. pail 30(?.



                   tsomunr Amerda lfarE,In                                       Boralr,rr

                                                                                                                Soal
                   Borowur                                                       BonEYrEr




                                            RSCORn Or nnVnmCps
          AMOUNT              DATB            AM()I'NT    D TE                             AMOTINT                 DATT,
,t\ I                                       ,rt t                                   'lrn   3
/t\ !                                       /ol t                                   'tft s
/t\ I                                      flor!                                     t7t r,
ar\   t                                    llttt                                    'rllrG
/t\ I                                      n,]I3                                    'IEiq
161   3                                    /t1! t                                   tmr
o)r                                        11[l 3                                   2t)    I
                                                                                  IIOIAL I
  Case 5:18-cv-00187-TBR Document 1-2 Filed 12/04/18 Page 1 of 7 PageID #: 8


BBl2l/2AL4 13:53                   2742513596                                 USDA RD MAVFIELD KY                               PAGE 27/43




                                                            l$co ,!io* tubuw lc f,rr.dilDrrl
  PorarRD355SI4 KY                                                                                                    FormAgpovcil
  (tuv,l2{5)                                                                                                          OMENo.05?5417r
                                                      Unitcd Staur Dtparunrnr of Agric$lt rg
                                                              REaII{ottsinS Scrdce

                                                 MORTGAGE tr\OR KENTUCI(Y
  THIS JT{oRTGAGE C'Sccuriw lrstsummt") is ttreda                on MABCfl        20' 201*

   TlcaqrtglSor    lt                                      DiaRTIN, erhglc        ptrson             ('BorrornC).
                                                                                                   gcrvloo or stcc.stor r8caEy. Ufied
   Thlr Sccqriry la$nnrlrrr b rivqr E fbc Unrcd StrE of ,{rnlrica rrring duough lhc tr$nf Housiog
    rdp.dln*i
   it                    -a!w$DA
                     of eEtdttora fl.lndctrl   wlrs6 ddnrs   ry $r{d-llouting
                                                                              Scn/icc, c/o Gtutnllzod   Strvldag Ccntcr, Unltad Stcs
   DcP iilofneFio{htre,P.O.En66S89. llt toul+}vfissosrl                 63165.

   ga$svrqf   if hdebrld ro Leado uodir e. ffihmdnsf(ffiirsory [o!*r-lId/or rlglautim r*ncocntr^([ctpi,n        collccttucly   ct$Jd'NoEf)
   Aicihir-r*oqrot'ggfigdor*'EcrodtyBomurrcffi rr$ch poridofrrEotritly!rytlr6[d3, $,ithOoftrll d.bt if rdftdedigr.                  dneand
   pryrblc ut thc nduitY dae:

      DdA{flrs$mag                                      Mecrddesxs                               *{ertte!S&i
     ltdrrrt20'        2014                               $ e0r80.00                           Mlruh2OrllH?

   .Ilir $slriry
               fasErmtcut ffir      to L*&t: (a) ttts H0ryumf, of &s dEbt cYidcnacd try 6c Norta, {ith intl(GsE ald all rcne1lfsl$
   idirimr  IiC ,"Otti"rUag orUro l*ot* qU1 tiii payurfi'of ttl ilhlr smr, r*iitr ffi  Edruled ludqprngreb l_3.Sa1t q
                      thb Sl6rylty In$suttrii ict lbi dsr&rmmca of Borro*qCg covoras d rgroonorts rmdcr &ir Saority llsrwurt
   -"rCri'"ocnd   bry
   *a-rr.-lg"i*a?;nma;dirdnr oi'lo, pryi im rrisaorcuurd*l*ldywbtclfiif tc $esdb lh*Bo$olr,ctby *sLdtrpos6t!s
   AUCg. fi f liif,il lliOE fot Uril,'gripolABonornr docr htrsby luut3mB gntt ntd 6evry 6 Lrqder tt* nblbriry &rcrtlxd
                                                               **--*'
                       n frr "iCorary of JTRTGG
   p"icrtr   t,i,&ed
                                                                                               '
                                                                                     3& sf(dt{elry

                         SEE EXIIIBIT "AO AITACHEII ITERDfi)AITD MANI APAHT HENSOI'


   wblc.h hasihe addmus       of     tfil Alhn clrch,                                                Ccdlz
                                            tltl:t[                                                   tGvI
    Kcntucky Wll                                         CPropoE/ Ad&e*");
             [44



    *r*l                                                                                                                              '
    ,drd Af& aowot i'-tW, Tat vatrd OMi oon ral tflllrh.r fu, rtfi, id*aatlan callecuoa it o5754172- thc tirw rq*tnd ta eong.l*a
    fiN-$r*dla, collccttqt H   stt@     ro  cvff.4s 15 mlaralq Fw    rtsporaa, b#effi$ th. ew   fot  lrdcvitts_  iwtructioas, r.Rfthi*g
    ';;;i  dr*;"nn, ga7iturfrrs atd aaaila0rr*tg * *u aeedcd. od a*qtattng and ral.i.attitrg the callcetloa of iaformdlaa. Pnge 1 ef6

                                                            EXHgf .6,t
  Case 5:18-cv-00187-TBR Document 1-2 Filed 12/04/18 Page 2 of 7 PageID #: 9



@3/2L/2A14       13:53         27O25L3596                                   USDA RD MAVFIELD KV                                       PAGE 2A/43




        rcAgII&n WIItt tII tho improwntou            q4,9 or hsrcrfior ffistqd     * ffiffi'ffiffi
                                                                                                                   --'
  mffirxtrffi                         ffi.ffi
                                                'xs'$Lt,x"ffi-#ffi'61;q6;6p"
                                                    k bwfully ssiEd of rhc c$Ns h_etl*y conrgrcd end hts tre right o gnot
  m*u   BoRR0WER COVENA!.tTSfrr Bffir'Owcr


        I$3 SECIlerrv I$8TBIJMBHT; coqbl*or uniftrrr eovermts ftr n,slad us md uon-uiform covenrmts wih Iimittd
  ,*i-ffii                         1l:ffi ,Ecr*e ilstuurnff sov&S,rael rropertv.
              #frffiilifiti"a fiAftiiltj
        UNIFORIU COIJENAI.ITS. Borrower mdl-ender covEmlfit rnd agrce er followr:

        rPrpnuto'*l'##*,ffi hiIffitt'#:-fffi.#fiHr"t$ffi #'*Xf :':i:
  ,*T$:|ff  illffi trffi ffi "$o?SSTF"*l,Itffi ;,**;id6-*ddtffirsitorp"vto
                       ftklxryI,I*n"ffifgffiffir:f"?#ffiffi
  eccornttsderor


   rnolicrblolnr.
                                                                                                   lffi                  lfro.rxnd*may"*




   r.cndcr ows    Bor**       irn
                                               .ffiiiffitrffi
                                    i#'fo:SiF.iEEa     piq.ia iad* mati
                                                       rpeti.ittc   ti'n,    r ihafu.    toIador    srrch             Howevcr,               may

   ffirtffiwimmmiF
   uii''d, Leai' e', *,qffif*$,
                                           mgrr*Y-u.mrtrru,x*.q   *                   Lcndr   the Fuods'
                                                                                                           -Eorowcr
                                                                                                                      uad              uav rgres
                                      W mmry"m",frffi$ffi
   fjffiffil$im showingqrdi',i,d aetia-o &c R$.ts tu-tcuthbE$Eity
   ffiilffi Filffi ii]ffiaF-ll-ildiiimat a*,,ri,
                                                                 Jffi:";"ffie"&&'HIi,tffi#"trT*
                                                  for all srurs stcured by
                                                                               end
                                                                          hruuamrt-
   '*-iiffii'rnd' [0d 6fiil;o,r.e[e-th! wirh 6---o,nts ptnnim
                                                 the rcquirtmsus of
                                                                      uc       r         ty
                                                                                     appli' ffif]?r.f",g'##t*1|lrtffi #
   n #r*s*fir Ur" otdess-"norO in accordancs                                                                             n   wrltilg an* h cuch
   m{ffi
    mre
   oo
                ##trms"Htrffi8#H,$'e"?mffi
         ffitrreha
              *ran rnmErytffiTffir*H$ttrlt$Hr:fi,t**ot,Ladcr
                                                                                                     Sffiieupdro-rencicocvn
                                                                                                  shqrt    rromrrrr.refirnd ro.Eonower any
   *PoToffi$ &e'fril;ii,;-Cti-ri,pt
              h*u", **.rcqute o"ia-f&ii,6Ioifr"rioiirffiil,ffi'eq'dfrh-DJ.irirJ.,                    fr;*$q

   lgffi
   ;"*irir6 ;f oE of                auy rrno U"tt U faoacr at th6 tiro. of ectiuiridon or salc ss a endit aetir3t




                      -n;;in6''"dtoed                                             (5)p late $arg$ 3qd other&cs md crffgcs.
   ffi ilE di r,                         i,frh! ;Aa,-iclns'ffcr        prngraph 2;
                                                              -as;assiuGn4     ch@'fincs rd h-posldqrs iltrr'bu$tetoteFmpeav
   ;##ffi1$ffi#{flrffi"s,
   poyElr*3.
        ffi umrym"g,t"#J?*tilI1"ffi
    #fi.#5f:nmf'.mr'*"ffi
                        [f*m                      ,$ffi
                                                    Eil*Tit?"
                                               fi ,*refl.
                               firmrt*'&r,ry,{Ttriilg:-rjgig.(%ffi:    rttrfr.&Es6;
                                                                    fitr"f                        ffi                    sE u,'' in      ! m.,mcr

                                                              ifrma m$$1ffiffi$
    -JIil[                         p lrevcol6c         tlt
                                      o,porrd'ro l1ey'S q9 cnforc3qat of
                r-*a.ri 6inh.
             i.-ut"            ofinhn-o,pcrr*                                 *n                               denrmiact &rt
            ffiftrffi,Hffi,Urt[&j['fr1i-ifi.               1iE ro-ffi-seosriry   ffi;ffi
                                                                               i!i,iui,ent.'
            Iffi {mm$lffi ffi **'F*;a}s*i*ffi '**$$Y*ffi?#?ta,iu;i
                 of trotlrt

                                                                                                                             Pn6,c   3 qf6
  Case 5:18-cv-00187-TBR Document 1-2 Filed 12/04/18 Page 3 of 7 PageID #: 10



A3/2t/2AL4 13r53              270251 3596                                  USDA RD MAYFIELD KY                                      PAGE 29143




   iiotrtcato" pooicti mvc nalrrialtv fabc inrmae  r     raiic'iffom*bn w rtdsqst to Lon&r
                                                         lom  cvidco&d      11e Noe.
                                                                         Uy $c
                                                              cvideaccd by      NoE.- If Sh
                                                                                                     (x Afiad & Prort& Lcn&tvith
                                                                                               rdu(xAfiadS
                                                                                               Scsutty
                                                                                               Sccurity   lxstsuml    ll oE IE Et+llold}
                                                                                                           ln5glrm€ff Il
                                                                                                          l,ueumffi            lel|Erorsr
   &t
   ii&  ndcrid    inftrmftm)   ln cmrri*lou
                                  cmtactlou-wibwitb tbc^lyP.
                                                    thc                                   Uft  &studtl
   girorpct rhall cooply witb dl  O[i-p.ov:'ri*"
                                    rr'g
                                         Pror'i'     of  drc tersc. If Bo*o.yrcr acqgirtr ho   iltli6
                                                                                              tittc b  tttc koperty, ibe lmdlold ard
                                                                                                       tlrlltoper
   thc fte tttlc shaU nqt mergp unlglt LG[dEr           totiemqarhwdthg,
                                                           r Proocttv. If     Bocorr

                                                                  srdet *l4 rralue of 6e Hopefiy md Lsrde/r rtglru itr tbc ProPqtI.
                                                                  trv a fiea wblc[ hrs griodty over &b SccCInty hsauuot, lPpaaffig tn
   courf partug rcasoqrblc morn*J                                 r,&c propsty to mdiu rqdhs Altho4h tcndcr may rrlro arrlou tuldcr

      ffi**ffi
   tnis pffigraph7, Larder is qoJrqs'
                                                                              :l*l.mtgg*,'.m*                         ffiHffi"ffi;
                                                                                                                          ,ffi :
    #ffi#mffi
   pqea&
        ffi                                                 !-   r,=*q11

         ffi :$r*L{*rm:t**|ffi *HrHlr,:fiffi S#]:f,#ffi 'Jffi tr-ffi '*l
    mffi::,r*itmhm,ffi,#;;ffimffi%i"#r*ffirff';ffi,H**iBs"t
    ftlt'L
              r.w.**ou.    te*lsoqiu56mturryF lqpq11!h:3{Il11T.S-sryfE5SkffPt"v' I*ndsshaltgivo
                      ";'dJf,#;iJffi
    sotrffi     offi                         il;;ir*.e"*ioriwq,f ug*yq,b!cauifortbeiaspectiou'
                                -di- *I"--_ii.il
          .^
          i0'. a^-r--r-..^-
                C.ildc["tdt!.- fto ptoceoA          ;""'*^rffA
                                                 of 8lry
                                                 "f
                                                                * cliim
                                                         flrrsd or
                                                    sny-eu'ard     chim fra'    il;di dfoci
                                                                          $0r inrnaru&
                                                                              dEEEttr$,    0$6cI      e,otsquc[tirl, [l
                                                                                           dirta or cosecucutirl,
                                                                                                      e,oB3ggu![lr[ir'  in couectlon
                                                                                                                       qc          arriprd
                                                                                                                                             -",y
                                                                                                                                       wr(u aay
                                                                                                                           cosrEsrtstr rrith
                                                                                                                                             ud
                        ot[* rklnc
          trnnmioa or othsr            my fi
                             trkini of mv  grt   of thi.
                                                    thE  Promv.
                                                         h@Grqf'   ar fot       arsicc
                                                                          convclrance    in
                                                                                         fo tixt
                                                                                            tiqr of  cordmfusrisr,
                                                                                                     coUrEEsxiom'      ss  htrlby
                                                                                                                           hcnby   agltgrcc  ano
    .oaoc,rnnffi-ir                                                                                                    t0 $t
               neid to Lnndx.
            be prid
    .rhell bc
    rhall                                        r total ,i[oi-df *i nopaty,
                                h thc Cveil of iiiiit
                       Llsdtt. tt                                                       prucredr tltsll
                                                                                    rle nrocreds
                                                                              rw- rhe                      !e ooliod
                                                                                                    rhsll b€  applictl3o   $c tuEl
                                                                                                                               rums s€fincd
                                                                                                                                     secmed by
                                                                                                                                   ukirg of tir
                                                                                                                           gnrrrl takirg
                                                                                                                                               W
                                                                      otaoir ;iid
                                                                 fo, 6$o!s           b Bonowd"
                                                                               pi,id m
                                                                               psid     itorrowtr. ln m uulh.
                                                                                                          thr firurt
                                                                                                              dvim ot
                                                                                                              dvttlt of r pqrrrl


                             ffi ffi
                                                                                                                                              tite_
    ffi Sailnt litFryngf, wtrtsr o1 rEt {o9n          $ue wiit mv
                                                 A;Tu.qvr"Ftt
                                                                               boftrc thc urlcbe b equtt o or grsaei     " fimtffirilrx
    Pffiffi  $fr,mmF*ryffi                                                                         t   Bofiowr
                                                                                                                             tbao ttQ amomt oI
                                                                                                                 qrrd l-€maleaotrtlwtlc r8rlc ln
                                                                                                                                 rWfts-di
    ffiffiffi-'ffitsffiffiffis:
    EqE lgjfP.'-Xg.Il$*mmlm.
                                                                                                   nolmt of
                                                                  rccuEd immcdiaurv bcrus rhc tkiag,
                                                                                                                 tc
                                                                                                             uri&)
                                                                                              rakine dividcd by (b)
                                                                                                                      r'ocotdl mutiplictl Uy 6e
                                                                                                                                  tllhE;kf"t
                                                                                                                                     fah mrka
                                                                                                                                   thC

                                                                                                                             pagr 3 of6
 Case 5:18-cv-00187-TBR Document 1-2 Filed 12/04/18 Page 4 of 7 PageID #: 11



A3/2L/24L4      13:53         2742513596                                    USDA RD MAYFIELD KV                                   PAGE 3A143




  :#""f-*HeT,!ffiwffi,Htse,
  of ihe proFry                                        tr?TJ&'":#mqffi
                                                               Pr@cmy tnncdidibofcre
  ;,H;"'Hffid'h;iluffidarGtvb;i;T."rif,#ffi&.,:ffiffi-Hrffi,e###.fiS#
  *t"ticett"
                                                                       ilotmwrr and
                                                               . unhsr Bonower
                                                                                        tl tsldm is less $an tc amount of thi
                                                                       innadiO{y boftra tlc
                                                                                    Lendcr dhqw-ise aryce in wdtinc or qlcss
                                                                                da Lc,nacr
                 othsiryirc prwide+
  mpticrttc taw othsirire   ntwider. 6c  roccgdg she
                                     lhc lroccods
  nci thp grmr are thco &tc"

  ttrrd   or


                           orrchiaea rhc   ruorutof   srch   Wacau
                           lvoi-dteat"dt Foftcnnoec-Sy
                           Not                                    Lprpr !tui ;              Wetrcr'



  ffiffi#*xm,
    rili";i Eril*-
  ffi
                                         ffi;:mx+ru" thlr
                           m norrowcfr rury$fs h gyfs. lry_!-bc"tt*
                                                 orrtmg{' . ...
                                                                            ag&rt
                                                                            v           S
                                                                     by l*n&t ie cxctuisitrg W riSbt or rcu€tfv stru
  --' ui"a *iror
  iit               of oipteilude &c axcclrc o! qnv risht
     12. sgca;|o; i"d;;;6r Bilid] Jodi rfi'd scrcrrl firafily; co*lsr"tl{he coveomts            ag{
                                                                                          qlU',€ct lorysPTP,Ssr:
  secufu rnsmrmac rhatt bind-srd btnlft &e sucocsso$-!+I asqtgG 0{ Lcnder ed Bfirow€tr'               IBG ptlo'rnelcrll oI


  ffi;ffimffi
  ffiilifiF
                   ffimffi trdffi,# i:ffi #,ilW'
              i,ils-iil
               tiffi-rrllioEipiitr
                                                    ffi,%Hffi?
                                           1rJfltlvjHf::${*.m
                                            (c) igl.oca
                                        urd (C)  i$!es ftr.l
                                                             orihis seu.nitv,rosirncnlG) is
                                                                         4tr6 !!y
                                                                r-otrsBr !trs
                                                          lhat Lotrd€r        8try ollEr Dorn lrer ursy
                                                                                   oEcr I,sIrsr,YEt  luqy rgr.fl,
                                                                                                          ryras rot{, earqr+
                                                                                                                      e)irs    rrrurr relwer
   sGfl$Cd by thh Sccrrity ltrstnmcuq: md
   ;r r,1.]Afi;-r',ji16g0ls      *ir[lcSlrd
                                       ;oSrd  io
                                              to  ifis
                                                  fiE  tefiIrs
                                                       mn,rs   o-f &i,
                                                                   &ir S.T{ty
                                                                       S.gr{ryin*umertor
                                                                                  In#umett    or ihcNob
                                                                                                 thc       iithunthat
                                                                                                      lqF.trq$tp1t qctryFu8 Borrowct'gconrcot
        tL  Nottc6. erv dillor io niffi;rc" p-rwtdod for in &ls Sclutiv" trsrnrlncnl eltU be                  Svar-by-                F *F
   ,"nffi  ii 6lH[, iifir iliu""iii&-apptiL6t" Bt"             *"h*     u*    of rocibnr  mciltsd.     lte nodce     shall bc dirccted b &e
   hopsty Adecss *y    *      ffii        B'6r!t*,E" dcdrriG UV          noace   totadtr     nnv   nnicc  to  Lcnder    rhall bG gqm   by ry3t
                             iffi"
                               G;i;-;;r-"1t*.
                                   ,tdH
                                  "66[a5,                         ?-*{*l9i*9:-l*-,*g
                                                                      iadrc$   t*noor   qSrarcs
                                      'aiffiiii'n1ilffiffi;Elfrffir;'ffi;;frfffil;Sd'id'cii
   ;eisf rryraPh'r$-ltyr-swcrrbtrttv.*rytr.TgJ:Hffi
   clasr mail io Loodert


   movirion m clauscif      hi$1}ffiSSS*                                            S$hffi ffi,gffi;S,16gir1tri
                                                                                                          ffie;
                                                                  .*   be                             -fti
                                                                         giwu crect wirbrr [r9 cooflicttrrg provlffi, Ti            rffi
                                                                                                                                          t".
   ffi$*ffi S$iit$#"-rr*,*ent qd ue r*qi d                           arirda to uc ,o"d6'ra        inliru;et-*fi"ri--* ]irr.;ccr tii
   ffi$ffi""dlffi                   Hffi iffi ffi HH*Hrffi ,IT-ttffi
   ffiilfiffiiffifr'dff,3 1rsrn[61g? &irutalve to nmodies proridedby law.
                                                                                                             ,nffi ,HT*.tTffi 'H
   $%*rer or rtr pgffi ;H Hg[! I'*'pn il Borro,"cr. o *.flHr,ffi $ Hffiitr*dr€o
                                                                            f l f.tffi,fr
   ffitrfffi1il*.ffi*HffiS' #Bffi'Hff .'l*,ff frp'1.Tqo$ !4* ra;i
   ffiSi
                                                                                  cm'-il'

                                                                                        ffiI,HffiIffi,rur*ru
                                 'ds$sr,H.t*g3kwt,ft"*m,tffi
                                                      to evotrc bccatus of raca colu' reli$oq.soc'
                                                                            rbs ftoocrty

     'ffi ffi
    ;fft;profl;rg, &'rniu orrrlilss'mrri'univ"loto              cn   fgrr
    mTf                                                                   i#":str"H'#tr                      "H':fl
    o*t*'ffifttr*Iffi;                                                           pardd iurrsr h rho ],Ioto (rogethq wft thtt.s€cttrilv

    ffi&1&ffiffiffiffifixHt#,,ffi
                                         of [ann scnrtrcr. T[e Nore             c,r a
    Irrstrumemt) mev bc sotd     ma or 6010 ttBcc wmout         pri*   toticc to Bocoq'tr-. A ratc nry-nsuh. y.: $ryq:^t*MHl


    ffik*t,tr    ffi$ffiyi
    ffififiiiiff;iffin-""iiso
    vtrl rtarc thc orm" *a uil&'
                                      of qa-&qst iu rccgfl3n1c.wih-p^aruqnoh 13 rbovc rad
                                 ;?"ff#,  Lggr $"ice.6a-tht d&est'ts iiti& pr:ryq1tr.                          -qUgu
                                                                                                                             lsr,. Thsrotct
                                                                                                                             w tpplicablc to
                                                                                                                             scetrillltoovill
    *"rf$X*ffi;bn*os!r.               Bocowrr rtrlt nm ca,c oo pomit F?.p.q-"t uq-oryosar" tto'qc,.                         gf*f
                                                                                                                             $orEgc 1l*{
    t"zardiui'irfitraocs m or in-rtts PS.e.rry; f* prccaaae td6sG lhiu not qpPI? tp &e pre*acc, uee' 6
                                                                                                                                    oo Ee

    ffi
    is U itot"Cou of auy ffcral**G'
                                              ffilffi fltHr[ffi fl1{ffi;Hffi""*ffi ffi rffi,ffi
                                           or local mvtwmcntal talr orrcgusuon'

                                                                                                                         Pogr 4   orc
 Case 5:18-cv-00187-TBR Document 1-2 Filed 12/04/18 Page 5 of 7 PageID #: 12



83/2L/?OL4         13:53       2782513s96                               USDA RD MAVFIELD KY                                 PAGE 3L/43




      xss*gffi *Y"ffi *ffiHie*ffi ffi ffi ffi ffi"?,q#H:.**Hffi #'ffi
  ;l,lifrfr'ffi;,ffffi"ofli-;-ffi          rr."ar-rti'o-oI*y    tszardous.mbstadce   doctht    e!-Proi,€rtv le ueccssarv,


  *#"#*f,,'r.*.'
  tsheloronrotb afccaUaffiffi;dht

  I*"#Hr*l#A"hcnmcaul kwi
                                                  ""e*riqsadqrdtncowfe

                                                    d hrr-ad
                                                                            appficabb.snvhonm!,ffd ltw


                                                                                     ffirffi
                                                                                                          $llflgl
                                                                                                              jrrhdicdon
                                                                                                          tbe juririlicdon
  ffi;-ffi'
  Iffi"m                              kw, m.srtlin
                                          rncue ftderrl
  ffi.ffiElaretotrc"slroftty_or-covimmot-ro.@or-
  *"*ir"*iJffilf.ffiitifii.tffitt'dfi;dcr=rh"u.cousttre
                                                        lars ad ryrtatioo*
                                                                 rqulaiioos pd
                                                                            md lffi,a      ngpl*iurr of tbc
                                                                                       ard rusrrtsiont
                                                                                lrwc r&d

                                                                                    rFs3g'srt
                                                                  ertiutrurdor ay.other    rya!.ry     -_..o.!-c.-...
                                                                                            .^-, ^tu- sccu{ty.-lnrtument

  ura-d  fit   iiafii*iffiilH;Aby          B.rrs*,  ara  aeraut rdcr  eay o&cr sueh   lccuriry  iosffimcntdts[ cstsdnne
  &ftrtlt   herctmdcr.


       Xffiffiffi61&ffi3roffi,*.*{Es'
  h#fiff;*rffiu6;t-"df 6"ptql! ilmdlsi$'srowcr ar? q dadrrtd ar                  or rhodd anv one df &c
  ---.:- --r -, a*Jt-a'#iffi-L tanhuurcv-r acrUrca a[ ingotvenl or mako rit arsigtrnmt for tbc beoeEt ot




   lffiiffi
   ro paid, (c) &o debt crrida



   irring   to   Lctrdc, id-the ordc prescr{bcd abovo'
         2d. Bcrower       .,n.d[f ;;i;dfr-ilt t         -
                                                                                  ffimffik"ffi#$ffiffi
                                                             ugrrra W-r-ry pilEtgt or firnno gBte lcws, (r) prwiding fo.r vahr*iotr'




   X,*m-l
   res-,iiremetrts coouiooa    i!   KRS 3E t365
                                                                                                          fi,ffii"H*nl
       gi-r-ffii$ii#,*"nr
   '-"Jd'-iioli,]?                               If orc or mgrc rilrq -rn cxccrrsd bv Bortuwcr and reordcd"togr&q
                                                                                                   ittto P{ shlf $or'd mf
   6js   sccudry In$nrnent, ei'cri,vcoarr ma-              Jf "i"tr ttlq^.}rtr ue incqpomtec
                                                       1grd|
                                          of drffibnsrtv lffitnrmert u if tlrc rider(r) w.,t a pst of thit scauitv h$ruff€at'
   ffiffiffi;J,6;r*fr
            EI CoadornhirgnRHer trPlaonodUnitDsYehfrmartR'id€r trOfre(r)tspcci&l


         By S!cl{n0 BELOT/, Boqunrq rccepwrnd rgfoos to tha tcnns ud corldarB]lo$rsod     in rue t ttmush 6 orf this
                                                                           Scwritvhstnmmt
    S..,rf,q, fi#fri*[d i";];edcrcctieai,ynono'frraodrtcorded
                                                                with ilris



                                                                                                                               tsEAtl



                                                                                                                               t$EALI
                                                                                                   @orra*cr)



                                                                                                                  P.go 5 of6
 Case 5:18-cv-00187-TBR Document 1-2 Filed 12/04/18 Page 6 of 7 PageID #: 13



AY21/2AL4 L3:53                270251 3596                                    USDA RD MAYFIELD KY                          PAGE 32/43




  STATE     OPKBNTUCIry l                                                            ACI(I{OWLENGMENT
  Cor.rNTyOFORAr/ES )

                              r Ng y Public in srd fot ths Cqunty of Ch'w.3, penmdu appemd AMANDA tltABTINr r
      Bsforg mG, Elirrbedr Btte*,
  rhgtr prrroq who rcknoyrtedgd 6rt tray or:onod the fbregoing inrtrum$tt oo tb. 20tt 0O, sdMrrchr 2014, ac hcr te act
  rnd dcod-

      WITNESS my hald         ud o6old    scrt   fiis   20th day   of Matclt,2014.



  tsr'tlj

  My csmttissiol eleitcs:

            IAil6

                                                          TRDTANSK'S $TATtrM&NT

  T;a fonm of rhis iffitrrrnArt ws! drafrcrl by lhc Office of,dre Gcnercl Counrcl ofito-llnitod SEtcs Dagartnatt of Agicutturs,    ad
  t.,i aranrisl b   tiUturf lpaccs iu ure fsi: wes iuserbd ty or uadg$firccdon of;
                                                                              -w                 p*t"'*
  f,oaertc-Bmvm.A*bnm-8ile-


                                                          rEcoRD$RtS ffinmHCA?&

   STATE OFKENTUCKY                                                 )
                                                                        t$:
   COI.'NTYOFTAIOC                                                  )

                                                                        Cledc of the County Court for thc   Couty aforesai(   do
   cenify {rrt thc furtgoiuS Bortglgc rrus ofi the                       day of Deccmber, 2013, todgad for rccord at
                              M, in          MortgageBook---,            Page                  wtor*rpon dle saoe,
   -*-o'clock
   lldth dr. fu*going rod this certifi,cetq barre becn duly recotded in rny offlcc.

        Givcn undar      ry   hard rhis                                    day of Mrrch" 2014,




                                                                              Ctukof             btee        QouttyCotrt
                                                                              By                                       D.C.




                                                                                                                    Fagg 6 cfd
 Case 5:18-cv-00187-TBR Document 1-2 Filed 12/04/18 Page 7 of 7 PageID #: 14



@3/21/2AL4   13:53   2702513596                      USDA RD MAYFIELD KY             PAE   33/43




                                          ExltlplT   "{:
                                  ATTACHITEI{T TO MORTGAGE


                            102 Allsn Citc|f,, Gadiz, Kci,tucry 42211

        Lot #6 ln Allen Terrrcs on llre north
                                              gidt of U.$. Highwey {1 68, 2 milet
        westof Cadla Kentrcky, arrd mona   pailieulerly descrlbsd ac followr:

        Lot lto. g of Allen Terrsce beglnning at e point on tlrc norttrecet eide of
                                                                       faet from center
        llf*n Orl*s and thirtern feet from cent:r of aame end 530baforomrntlonid
        ;i Li:S. titgfitmy ea as maerursd along S" dt;eefion    of
                                                         -ggf $e !E!! to a polntin
        drtve, thetice, r[nntng-tn * norfle*stlrtrdly              300
        iimei iloqt'c'line, iiie-nce in e traernnrdly dlrecffon inElmar f{oa}r llna {00
        d;i il a polnt Oroncr In a *outhemlyiE€fi!o  dtrtcflon- 2P ieet to Allrn Drive.
        n no" etong     riiC *rtvr eest$r{rdty  '100       bsglnnlng'

        The rbove.dgcrihed petuel includes a ? fioot earenrent along lhe edge of
        Allsn tlrivr to a utilitY aUlP.
                                                                             gkh of
        All houcaa ere tp be constnrcted not lees than 60 fuBt from the back
        ttr"          linc which is 7 feet elong the edgp olCircle Drive'
              ".i.m.nt
        There   lr to be only one dwelling conetucled on thh lot as *hown on the
        iiiginaLpl"t, and it shatl conhirr e minlrnum of 1,000 $qu.rE feet of floor
        sprs! on lfte filut tloor.
         Esing ths rnma fual grqte& aonveyod to-Amenda IIIAr{n, e *lrtgle ;errarr' by
         da*ffrffil Ch*fiofil P. ScHlefiali, e singls peitott" dqtod   [tiaruh 30, l0td
         ild';i record in Deed Book              Pige         ,. Trlgg  Gounty Glerk'r
         Office.

         This corweyancc          b   subject   to valid and enforceable eassmentt,
         ,iiirfr6o-nr,inO covenane-of rscord in tho chain of ttls,lncluded thoss-for
         ttre exleting roadwrye and utllitioc, thoae rhorn for lhc tublect
         tubdivlslon.
 Case 5:18-cv-00187-TBR Document 1-3 Filed 12/04/18 Page 1 of 4 PageID #: 15



04/A7/2aL4 L4;65              27A251 3595                                 L6DA RD MAYFIELD          KY                         PAGE E3/86




      ltonn RD 35ift,t2
                                               Unftcd Stetcs DeprUrant cf Agr{eulrurz
      (Rw.05-D)                                                                                                Form Appnrved
                                                          nrril   |fourlAE&rvlcG
                                                                                                           oMBNo.0s7s4l1?

                                                                                                         .AccouEU   *lIIIt)
                                             SUBSII)Y REPAYil{ENT AGRI EMENT




     ffi e'fi Hsrulf,#"fr ::nsp,itH#?ft p*;*,H:tr#[m*idffiffi
     pryrncr* r.(gistmce at rhx timo-                                                                                   i,.

     J;*ffiS,1,fl"rfrff*fl,r,r#,lpf.TT#f ffi:f re.4e (4?.us.c. r4e0a), ,q"idy rucdr,"d in
     *t jiffi ["ff ;,ff ffi trr"il'trhrffiff #ff ffi ffi lJixl",;#s,lg$L*.;ffi ffiI,,*.
     1 wtat      the trqruwsr transferc dtlc or hilr to oacupy tho hom€,
                                                                                   i* duc. Thls includcs. tru1 ir not
     li,'nircd ro. evenrs of tuructoguro snd dcc&-a,ilil;I'fb,.*h"ril. rycsptqrc

     :ffiit,$loxltffiHr"r#$Hl1"?,[m                                      ilrfr; d;il;;'raflnsnaer     or othcrwi*

                                                                                                                    ",
    ffiffi3:l,l,tr-t$&Sryqffiffiitr#*,,.                      .n siiraeions wrrcre acrrrnr orrccaorun is ,o
    optlon naapltna wlll bc dimounted 25% tf prid in nrlt at tiniiorr"d;nilh;il;ri;rn;';ffi;.'rfrr.-'
    Agenry nodfiortbr m the botrowcr rtut rtcipturc is auc"
    3,   Amounf   of   Reoap,turcDuo


         qcu.4  ar prcvldcd tn prngraph d thc amount of rccip&rc due ir tre LESSER,
                                                                                         of eithqr the rmount     of
    ".   *uheidy rcceived. or tho Portion ofValuc Apprcciatiori subleot to rcoapturc ar calculqtcd
                                                                                                    undrrthis
         paragrrph.



    b. Tle Pottion of Value ApprcCjAtion      sub.icct to racapture ig crtculated *s foilows:


              Clrrrqnt rnrrket raluc (sce pragraph 3(cD

               LESS


              originat rmormt of prior licns md subordinatc aJlordabla fiousing pmduots (see prrigriph 3(d)),

              Bslancc to hc paid off otr RllS loms (see parqgmph 3(eD.

              Reeson{ble scfrlemcffi cort!   (se   peragrrph 3(f)).




 ffi
                                                        gxHtgr"g,
 Case 5:18-cv-00187-TBR Document 1-3 Filed 12/04/18 Page 2 of 4 PageID #: 16



a4lA7/2AL4    1.4:85         27A25L3596                                        USDA RD MAYFIELD KY                                          PAGE A4IA6




                       Pdncipel reduction rtnole rfite (sec paragpaph 3 (g)),

                       Origlnat equjty (sac p&lgnph 3 (h)), entt


                       Capiml hnprwemonts (cec pangraph 3(i)).


                       EQUALS

                       valut appncialion flf thio is a positive     varue, continue.   Iftrrir   ig o neyativc vrrue or ,g[,,,
                       rccapnrc firc,)                                                                                           the*   rs n6

                      .IIMES


                      Porcentagc    ofoutrtanding balencc ofopcn loone, iflppticrhle (sce paragrrph
                                                                                                    3$),
                      Rccaptr:re pursntago (sce pangraph         3(k),   end

                      Retum on hortouer,s original    quity (rec pragraph 3(t)).

                      EqUALS

                      Portion of   wlue Appraciation subject to fcclphnt.


             Cunent mefl$t wlug is thr m*rlta vatuo 6f thq p{spcfiy & tho tims of ihc lom pry ofr and
                                                                                                      ls
             $qrmha by rn flpF"l$al mEqting {sfficy stcridaidr oren u'n:'r length sahr &rirr"r pnorridcd by
             |ho borrowcr qrm Aguey mqu*t

             Tlc origlna[ rmoutrof prior lictrs and subordinrte dfordahh houring pmducts i! thc
             liens ngrinst dre propcfiy it thG tim! tho loan ig epptnvcd.
                                                                                                brd of                   ill
             The helancc to bc paid    offorxH8    roens   ir   the anpald   balane d flre time of loeu     pllrff,   includiug
             principal, lnrrre*t, fees. nogdivc crcrcw, irrd pr!ilcstt!/c adrarrces,

             Rarssnabla gsttlemrnt cost rrc thoet *hlch art wrrcntly rerronabL sltd curttomsry
                                                                                               in ttrc a1g{,
             md docomcnted by a good tuift cctimorc by dre lcnder or an cstlmatr pro,vidcd
                                                                                           byffi                  ;;;;g"rl
             Bh"rl"t    reduction *t notE rata is thc amount of RITS loan prlncipel
                                                                                     fntd by tlrc borrorrerto daa.
                                                                                                                --'
             This   doq n.a incrudr principal paynents thet  arc atriburoi to trrl prvmmi uricmce sub,siay.

    h,       orl8ind Euity i* lha uc*qt'wtir of thc pgpsrty LEs$ prtqr licar, obordinat* rflordable ho'ring
             prudncx md.Rnrol-Hou*hg slryle ?urcd1 rloulrne huni whcn tlc'originar'-Clr$
                                                                                                  lorn was madc. Mtrket
             valuc at rho rlm.9t-h" apptovrl senerrlly ''. rhc LEssErR of trra: (t) irlcr pricc,
             corrstructlon/rchabilitadon corrf srorrl ofrhcec cosq wiichevcr ls iipticrbitol (z)
             yle    q Sry tiqc of lcan rprowl. For Self.Hclp lo*nr, rhc nrar*ct vatuc ir mc urta*Urypnisd6loo ,*
             d.trryir$ u. ry $ry of tryn approrrauobHg*ron, *hich rs rubj** ro .ontpraiiles prmr and
             *pe*lfiqrionr, If its houfi. i*noruhilrrxely finirhed undcr thc Se f*fcfpplogsm ,                *.rtctd"l
             rrre€meat urirg rhc mark*wluo dsfinitdr in thir paragraph;;                   b;;. ffililtrillffi.  m
             brdlding site fiuc urd clear- or if.ur crisring
                                                             ryn-lrqencf dibl on drc sir *fth;"i;        &;;fli;i;ift;L
                                                                                                                   --
             retinmccd
                         1ft lryn.,y funds, the rnatot valur rtihe tino of loen
             oppttised valuc ot the constnrction cect plus the valuc ofrbe sltq,
                                                                                                L
                                                                                           "pp*r"l ",ili
                                                                                                         *. ffi;gfril
 Case 5:18-cv-00187-TBR Document 1-3 Filed 12/04/18 Page 3 of 4 PageID #: 17



A4/A7/28L4     1.4:AS        27ts25L3596                                  USDA RD MAYFIELD KY                           PAGE A5/A6




         tvrrket vdrrc at tie timc of originar lorn
                                                    4p*nar for rhe propcrty rocat€d *t:
           102      All€n Clrc1e
           Cadiz.
               -*GIct'       422Lj_
                                                                      s        90. o00.00
         L"ES$ prlor liena
                                                                      $                           lleld by
                                                                      $                           Hcld by
        I,ESS suhonlinate    afrdrble   houeing products              $                           Hcld by
                                                                      s                           Hcld b.v
        LESS Rutd Dwcloprucmt Siagle Family Housing Loans
                                                               $                  980 - 00
        EQUAI,S original equlty (If ncgativc rrumhar, ruc',0'} s                        0-00


        DIVIIIE originel equity by mar*ctvalue *rr
        pGrEGEtRgc of o:igiml equity
                                                                                    I       n/o



       Capltal.improverncnb rre dditions made to thc propcrty aftcr tlrc origCnal ff,t{S loan wss
                                                                                                  midc thrt add
       valuc abo,rc tnd-bcrord rcpsin rEccsslry to mainmh tho p*p.rry *.? L"dit
       vrtue of s crpitrr impr,ovcmffir is deficrmincd by an appraiiar,'dd;;brd*
                                                                                        h     GJil;iffi:'iil;-
                                                                                      b, fi.     os",t
       by the h{}rm$tr upon ,tglt cy rt{uest, ba{*d oil ths cirargc in the popun*.1 u"iur *trsurr8ru "i
                                                                                                        p*ria.a
                                                                                                      m
       the irnprnvcnrenl Thc cost of making rhc lmprovcrncnt will not d *i,rfOo.a           *i"i
                                                                                             **lng io"or.*t.
       Pcrcentagc ofootrtandlng belancc    ofopct loenr applics lfult loanr arl not subjc* to rccapturg or ifart
       lo{ns subjoct !o rctap0rrc ar! not bcing paid in full. To calcutata rho p.r"*t ci oiotrtsurodirE balsncc of
       opcn lo*ns lubjtcl to rcctFtu.c. dividcd tbc balencc of Rll_S toanr subJcct to ri."pnrn thn rduring peid
       by.tho tralarrcc ofall opan lonas,.Multipty thc rcsult by t{X} to dcterminc tnc pscingge ot*s
                                                                                                       ourri;dioi
       belancc ofopen lonrr beiag paid.


       necqlure pcrccfiige is datcrrnincd by ihc number cf momhs ftc olde6t locn suQiect           t,o   recrpure ha*
       been outstanding and dre atrcragc rubrtdizod lntare$ rate paid over rhe yco,t. fo;;*r*ptc,
                                                                                                  in ttrc ctrat
       below" if fic oldcrt loen oubicst e rld.ptutc hes h€en ouurording for ?i msrthr axd
       raite paid is 2.J%i thc rcffiphlrs porc€nngc in -50.
                                                                                             Url          li"*r
                                                                                                          fnt ruct




      monthe                                   AvcraEe tn&rcst I,'rc p8ld
      loslr
      ouut&1ding
                                                  2.1       3.1       4.1


       0-19                    .50       .50      .50       .s0       .1,t    .3t       .n           .lt
      60 - tle                 .50       .50      .50       .at)      ,42     .3'       ,2t          .u
     120 - 17,!t               J0        .JO      ,r0       .4E       .40     .10       .2o          .t0
     t80 -   239               J0        .50      ,49       -42       .J6     ,25       .r8          .00
     240 . ?9$                 .50       ,ro      ,46       .!r       .33     ,24        t7
                                                                                        .            ,09
     300 - 350                 .50       .45      ,{0       ,34       .29     .?t       .tt          .09
     3tf0 &. r:lp              .47       .4O      36        .31       ,26     ,t9       ,t3          .09
 Case 5:18-cv-00187-TBR Document 1-3 Filed 12/04/18 Page 4 of 4 PageID #: 18



A4/A7/2AL4 14: BE              27625L3596                                  USDA RD MAVFIELD KY                        PAGE A6/A6




             l' Rotum on bonrlwc#s aquity ir tlre difiorcncc betwca
                                                                    t00 pcrcmt end thc gccntage of borrewa,r
                                                                                                             odglusr

     4' Forcclosutt and Dccd' ln Llcu, Irr .{se offoqclorurs order&
                                                                        *r.licu of ftrcdomn (:ruturury corvryrnoc)
     to $c Govcrnrn€nt ttre amonnt of rccryrrc iiiriirii          rr," ,"* *r,imitlt i* ftscycd. Suctr
     *ill bc eowrabte firom thc securtry doperty orti, *r; "qr.f *;;          UiiiU.r;il" borourq.
                                                                                                            krrount
                                                                "
                  ,IilJilj#*3ffi
    i;,t",*ffiwith*ir                                            ffi
                                                                       ,gffii,#ffi
    not incorsi3krrt             egrccmcm                                                   "TJS:l*;H.*h,ioag
    Eonorror rgrecs to pry   rccqnrc in rssordmcc qrfth thlr agrtcrnent.


                                                                                   DoE
                                                                                          03 -   20-2014


                                                                                   DEt!   0B-2O-l014
                      Case 5:18-cv-00187-TBR Document 1-4 Filed 12/04/18 Page 1 of 1 PageID #: 19


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            AMANDA MARTIN, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             TRIGG
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $97,118.36                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

12/4/2018                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:18-cv-00187-TBR Document 1-5 Filed 12/04/18 Page 1 of 4 PageID #: 20




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Amanda Martin, et al.


        TO:     (Name & Address of Defendant)

                AMANDA MARTIN
                102 Allen Circle
                Cadiz, Kentucky 42211


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:18-cv-00187-TBR Document 1-5 Filed 12/04/18 Page 2 of 4 PageID #: 21




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:18-cv-00187-TBR Document 1-5 Filed 12/04/18 Page 3 of 4 PageID #: 22




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Amanda Martin, et al.


        TO:     (Name & Address of Defendant)

                MATTHEW T. MANN, Spouse of
                 AMANDA MARTIN
                102 Allen Circle
                Cadiz, Kentucky 42211


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:18-cv-00187-TBR Document 1-5 Filed 12/04/18 Page 4 of 4 PageID #: 23




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
